Citation Nr: 0611128	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

(Consideration of the veteran's underlying claim for service 
connection for cataracts is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for cataracts was denied by the RO in a decision dated in May 
1982; a statement of the case was provided to the veteran in 
November 1982, but the veteran did not perfect an appeal.

2.  New evidence received since the May 1982 decision raises 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of service connection for cataracts.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 20.302, 20.1103 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision and a substantive appeal is filed in a timely manner 
after a statement of the case is issued by VA.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim of service connection for cataracts was 
denied in a rating decision dated in May 1982.  Although a 
statement of the case was issued in response to a notice of 
disagreement, the veteran did not perfect an appeal to the 
May 1982 rating decision, and it is thus a final decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Accordingly, new 
and material evidence must be received in order for this 
claim to be reopened.  38 C.F.R. § 3.156(a).  

At the time of the RO's May 1982 denial, the evidence of 
record consisted of the veteran's service medical records 
(SMRs), VA outpatient treatment records from 1980 and 1981, 
and the report of a VA eyes examination conducted in April 
1982.  The veteran's SMRs show he reported to sick bay 
complaining of eye pain after having watched arc welding 
"all day long" while standing watch one day in August 1968.  
The April 1982 VA examiner noted that the veteran's corneas 
were clear, that there were early cataracts of the lenses of 
both eyes, more advanced on the left, and that the retina 
appeared within normal limits.  The examiner opined that the 
veteran's cataracts were related to aging and to his family 
background, and could not be related to any other accidents 
such as flash burns while in service.  

Since the May 1982 RO denial, VA has received voluminous 
records from the VA outpatient treatment clinic at Quincy, 
Illinois, the Southern Illinois University School of 
Medicine, and the Social Security Administration (SSA), which 
also included medical records, some original, and some 
duplicative of other newly received records.  Included in the 
newly received records is the report of a November 2001 VA 
eyes examination given in connection with another claim.  The 
November 2001 examiner noted the veteran's history as regards 
his eyes, including cataract extraction and lens insertion, 
after which he complained of bothersome symptoms of glare.  
The examiner noted that the veteran's anterior chamber 
intraocular lens explained the veteran's symptoms of glare.  

The examiner also noted that it was difficult to prove an 
association between flash burn and the veteran's cataracts.  
The examiner noted, however, that infrared radiation has been 
shown to cause certain types of cataract such as exfoliation 
cataracts.  The examiner also noted that the veteran has been 
noted to have mild corneal haze in both eyes, which might be 
related to his flash burn episode. 

The Board finds that the evidence received since the May 1982 
rating decision is, for the most part, new, in that it was 
not previously associated with the record.  Most of this new 
evidence is not material to the question of whether the 
veteran's cataracts and/or complaints of corneal haze in both 
eyes is related to military service.  However, the Board 
finds that the report of the November 2001 VA eye examination 
is material in that it expresses a medical opinion that the 
veteran's complaint of mild corneal haze in both eyes might 
be related to his flash burn episode.  Thus, the Board finds 
that the evidence submitted is both new and material.  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for cataracts is reopened.  
38 C.F.R. § 3.156(a) (2005).  


ORDER

New and material evidence to reopen a claim of service 
connection for cataracts has been presented; to this limited 
extent, the appeal is granted.


REMAND

While the November 2001 VA examiner's statement that the 
veteran's corneal haze might be related to an in-service 
incident is sufficient to reopen the claim, it is not 
adequate to establish service connection.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (doctor's opinion was too 
speculative to provide the degree of certainty required for 
medical nexus evidence).  Not only does it appear to be 
somewhat speculative, it does not directly address the 
cataracts, but instead refers to what appears to be a symptom 
that might be due to cataracts.  The Board will therefore 
remand in order to obtain a VA ophthalmologic examination for 
the purpose of obtaining a medical nexus opinion.

The Board also notes that a recent decision by the United 
States Court of Appeals for Veterans Claims (Court) specifies 
that Veterans Claims Assistance Act of 2000 (VCAA) 
notification to the veteran applies to all five elements of a 
service connection claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  On remand, the RO must ensure that 
VA's duty to notify, as clarified by the Court in Dingess, is 
complied with.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and 
relevant case law is completed.  
Specifically, the RO must review the 
information and the evidence 
presented with the claim and provide 
the claimant with notice of what 
information and evidence not 
previously provided, if any, will 
assist in substantiating or is 
necessary to substantiate the 
elements of the service connection 
claim as reasonably contemplated by 
the application.  This includes 
notice that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  See Dingess, 
supra.  The criteria for award of a 
rating and effective date should be 
addressed.  

2.  The RO should arrange for the 
veteran to undergo a VA examination 
by an ophthalmologist with 
appropriate expertise to determine 
the current diagnosis and etiology 
of any cataracts or residuals 
thereof.  For each diagnosis, a 
medical opinion should be provided 
as to whether it is as likely as not 
that the disability is etiologically 
related to military service, 
particularly to the flash burn 
incident described in the veteran's 
SMR.  The examiner should address 
the differing opinions of the April 
1982 and November 2001 examiners.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions on nexus to military 
service and to address the differing 
medical opinions discussed above.  
If the report is insufficient, it 
should be returned to the examiner 
for necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


